DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9/17/2021 has been entered.
Applicant has amended claims 39, 44 and 49-52, and canceled claims 40-41.  Claims 39 and 42-55 are currently pending for examination.  In view of the amendment to claim 39 and applicant’s clarification as to how amended claim 39 is adequately supported by the ‘535 Application (see pages 5-8 of applicant’s response filed 9/17/2021), currently presented claims 39 and 42-55 are determined to be entitled to the priority benefit of the ‘535 Application, filed on 2/17/2012.  Thus, Salk et al. (US 10,385,393 B2) is unavailable as prior art, and accordingly the 103 rejection(s) over Salk et al. in view of Diehl et al. or Beck et al. has been withdrawn.  However, the nonstatutory double patenting rejections from the Office action of 5/10/2021 have been maintained, with each of the reference applications (which were abandoned after the Office action of 5/10/2021) being changed to the corresponding continuation application as pointed out by applicant (see pages 6-7 of applicant’s response filed 8/10/2021).  In addition, nonstatutory double patenting rejections over copending Application No. 17/219,543 and copending Application No. 17/356,288, respectively, are also presented as set forth below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 39 and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-52 of copending Application No. 17/235,837 in view of Diehl et al. (US 2010/0041048 A1) or Beck et al. (Mol. Cancer Res. 2010, 8:335-342).
Regarding claims 39 and 42-43
Claims 39 and 42 of copending Application No. 17/235,837 teach all the steps and elements of the instantly claimed method of sequencing except the use of a more specific type of target DNA molecules, namely cell-free DNA (cfDNA) molecules.
However, Diehl et al. teach that circulating tumor DNA (ctDNA), which is a type of cell-free DNA, may be used in such sequencing method to identify mutations associated with cancer for diagnostic applications (see paragraph [0055]).
Separately, Beck et al. teach that serum circulating DNA, which is cell-free DNA, may be used as target DNA in a sequencing method to detect unique serum biomarkers associated with cancer for applications such as cancer screening and monitoring (see Abstract; page 336, column 1, paragraph 3 – column 2, paragraph 2).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to use cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA, as taught by Diehl et al. or Beck et al., as the target DNA in the method of sequencing as claimed in copending Application No. 17/235,837 thus arriving at the instantly claimed invention, because: 1) the target DNA used in the method of sequencing as claimed in copending Application No. 17/235,837 is generic and can be any type of target DNA which would include cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA; 2) the use of circulating tumor DNA (ctDNA) or serum circulating DNA allows “noninvasive” monitoring or screening of cancer patients (see Diehl et al., paragraph [0055]).
Regarding claims 44-52
Claims 39-52 of copending Application No. 17/235,837 further disclose all the additional features as recited in instant claims 44-52.
Regarding claims 53-55
According to Diehl et al. (see paragraphs [0042]-[0043] and [0055]) or Beck et al. (see Abstract; page 336, column 1, paragraph 3 – column 2, paragraph 2), the cfDNA (e.g., circulating tumor DNA (ctDNA) or serum circulating DNA) molecules are isolated from a blood sample (e.g., serum or plasma) of a subject having cancer, and cfDNA molecule(s) is detected from a cancer.
This is a provisional nonstatutory double patenting rejection.

4.	Claims 39 and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-45 of copending Application No.  in view of Diehl et al. (US 2010/0041048 A1) or Beck et al. (Mol. Cancer Res. 2010, 8:335-342).
Regarding claim 39
Claims 39-40 and 43 of copending Application No. 17/235,750 teach all the steps and elements of the instantly claimed method of sequencing except the use of a more specific type of target DNA molecules, namely cell-free DNA (cfDNA) molecules.
However, Diehl et al. teach that circulating tumor DNA (ctDNA), which is a type of cell-free DNA, may be used in such sequencing method to identify mutations associated with cancer for diagnostic applications (see paragraph [0055]).
Separately, Beck et al. teach that serum circulating DNA, which is cell-free DNA, may be used as target DNA in a sequencing method to detect unique serum biomarkers associated with cancer for applications such as cancer screening and monitoring (see Abstract; page 336, column 1, paragraph 3 – column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA, as taught by Diehl et al. or Beck et al., as the target DNA in the method of sequencing as claimed in copending Application No. 17/235,750 thus arriving at the instantly claimed invention, because: 1) the target DNA used in the method of sequencing as claimed in copending Application No. 17/235,750 is generic and can be any type of target DNA which would include cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA; 2) the use of circulating tumor DNA (ctDNA) or serum circulating DNA allows “noninvasive” monitoring or screening of cancer patients (see Diehl et al., paragraph [0055]).
Regarding claims 42-52
All the additional features recited in dependent claims 42-52 are also disclosed or rendered obvious by claims 39-45 of copending Application No. 17/235,750.
Regarding claims 53-55
According to Diehl et al. (see paragraphs [0042]-[0043] and [0055]) or Beck et al. (see Abstract; page 336, column 1, paragraph 3 – column 2, paragraph 2), the cfDNA (e.g., circulating tumor DNA (ctDNA) or serum circulating DNA) molecules are isolated from a blood sample (e.g., serum or plasma) of a subject having cancer, and cfDNA molecule(s) is detected from a cancer.
This is a provisional nonstatutory double patenting rejection.

5.	Claims 39 and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-49 of copending Application No. 17/235,788 in view of Diehl et al. (US 2010/0041048 A1) or Beck et al. (Mol. Cancer Res. 2010, 8:335-342).
Regarding claims 39 and 42-43
Claims 39-40 and 48-49 of copending Application No. 17/235,788 teach all the steps and elements of the instantly claimed method of sequencing except the use of a more specific type of target DNA molecules, namely cell-free DNA (cfDNA) molecules.
However, Diehl et al. teach that circulating tumor DNA (ctDNA), which is a type of cell-free DNA, may be used in such sequencing method to identify mutations associated with cancer for diagnostic applications (see paragraph [0055]).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA, as taught by Diehl et al. or Beck et al., as the target DNA in the method of sequencing as claimed in copending Application No. 17/235,788 thus arriving at the instantly claimed invention, because: 1) the target DNA used in the method of sequencing as claimed in copending Application No. 17/235,788 is generic and can be any type of target DNA which would include cell-free DNA such as circulating tumor DNA (ctDNA) or serum circulating DNA; 2) the use of circulating tumor DNA (ctDNA) or serum circulating DNA allows “noninvasive” monitoring or screening of cancer patients (see Diehl et al., paragraph [0055]).
Regarding claims 44-52
All the additional features recited in dependent claims 44-52 are also disclosed or rendered obvious by claims 39-49 of copending Application No. 17/235,788.
Regarding claims 53-55
According to Diehl et al. (see paragraphs [0042]-[0043] and [0055]) or Beck et al. (see Abstract; page 336, column 1, paragraph 3 – column 2, paragraph 2), the cfDNA (e.g., circulating tumor DNA (ctDNA) or serum circulating DNA) molecules are isolated from a blood sample (e.g., serum or plasma) of a subject having cancer, and cfDNA molecule(s) is detected from a cancer.


6.	Claims 39 and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-66 of copending Application No. 17/219,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39-66 of copending Application No. 17/219,543 teach or render obvious all the steps and elements recited in instant claims 39 and 42-55.
Claims 39, 49, 51, 54 and 58 of copending Application No. 17/219,543 disclose all the steps and elements of the method of instant claim 39.  In addition, all the elements or features recited in dependent claims 42-55 of the instant application are also taught or rendered obvious by claims 39-66 of copending Application No. 17/219,543.
This is a provisional nonstatutory double patenting rejection.

7.	Claims 39 and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-80 of copending Application No. 17/356,288.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39-80 of copending Application No. 17/356,288 teach or render obvious all the steps and elements recited in instant claims 39 and 42-55.
Claims 39, 47 and 51-52 of copending Application No. 17/356,288 disclose all the steps and elements of the method of instant claim 39. Separately, claims 54, 69 and 
This is a provisional nonstatutory double patenting rejection.
Conclusion
8.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639